Filed 10/25/22 P. v. Bravo CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083255
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR055012)
                    v.

    FLORENCIO BRAVO,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Madera County. Mitchell C.
Rigby, Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Lewis A.
Martinez and William K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Peña, Acting P. J., Smith, J. and Snauffer, J.
                                    INTRODUCTION
       Defendant Florencio Bravo pled guilty to one count of corporal injury to a spouse
resulting in a traumatic condition (Pen. Code, § 273.5, subd. (a))1 and was subsequently
placed on felony probation. On July 18, 2017, probation filed a violation of probation
petition and defendant was arraigned on the petition on September 3, 2019, and ordered
to appear on September 23, 2019. On that date, defendant failed to appear and the trial
court issued a bench warrant. On or about December 3, 2019, the Fresno Police
Department arrested defendant for a new law violation and defendant was not brought
back to the trial court regarding the probation violation until March 23, 2021.
       On appeal, defendant contends the trial court erred in concluding it lacked the
authority to dismiss the violation of probation petition because he was not provided
notice of his right to demand a trial or sentencing pursuant to section 1381.
Alternatively, defendant contends his rights under section 1203.2a were also violated
when he was not provided proper notice of the violation of probation petition.
       We conclude the trial court properly denied defendant’s motion to dismiss for lack
of a speedy hearing because defendant had notice he had a pending probation violation in
Madera County and failed to comply with the strict requirements of sections 1381 and
1203.2a. Accordingly, we affirm the trial court’s order denying defendant’s motion to
dismiss for lack of a speedy hearing.
                             STATEMENT OF THE CASE
       On December 8, 2016, defendant pled guilty to one count of corporal injury to a
spouse resulting in a traumatic condition (§ 273.5, subd. (a)). The trial court
subsequently placed defendant on felony probation with the conditions he complete the
batterer’s treatment program (BTP), and comply with alcohol terms and a no-contact
criminal protective order.

1      All further references are to the Penal Code.


                                             2.
       On February 14, 2017, defendant was arraigned on a violation of probation and the
trial court set the matter for trial confirmation on February 17, 2017. On February 17,
2017, defendant admitted the probation violation and was ordered to serve 90 days in jail
and probation was revoked and reinstated for three years. Defendant was ordered to
appear on May 11, 2017, to show proof of enrollment in BTP.
       On May 11, 2017, defendant requested additional time to enroll in BTP and the
review was continued until June 8, 2017. On that date, defendant failed to appear and the
trial court issued a bench warrant in the amount of $10,000.
       On July 18, 2017, probation filed a petition and hearing on revocation of probation
alleging defendant: (1) failed to appear at the June 8, 2017, BTP review; (2) committed a
new law violation; (3) failed to provide proof of enrollment in BTP; and (4) moved from
his reported residence without notifying probation.
       On August 13, 2019, defendant posted bail and was ordered to appear in the trial
court on September 3, 2019. On September 3, 2019, defendant was arraigned on the
violation of probation petition and was ordered to appear for a further hearing on
September 23, 2019. On September 23, 2019, defendant failed to appear and the trial
court issued a bench warrant in the amount of $10,000.
       On February 13, 2020, the bail company filed a motion to vacate forfeiture and
exonerate bail and stated, “[O]n December 3, 2019, [d]efendant was arrested and booked
at the Fresno County Jail … with an unknown release date.” The motion included an
inmate tracker indicating defendant was being held in Fresno County on multiple
charges. On March 10, 2020, the trial court granted the motion to vacate forfeiture and
exonerate bail.




                                            3.
         On March 23, 2021, probation filed a first amended probation revocation petition
alleging defendant committed new law violations in Fresno County2 and defendant was
arraigned on the amended petition and the matter was set for a hearing on March 25,
2021.3
         On June 30, 2021, trial counsel filed a motion to dismiss the probation violation
due to lack of a speedy hearing, specifically arguing defendant was entitled to the
benefits of section 1381. On July 16, 2021, the trial court denied defendant’s motion to
dismiss for lack of a speedy hearing. Specifically, the court stated:

                 “I will not be dismissing this matter. The defendant had the right to
         go ahead and seek a [section] 1381 demand. There apparently was no
         effort in that regard, whether in Madera or Fresno or any other jurisdiction
         with regard to anyone—pardon me, any matters related to this case ending
         5012, so I do not have the authority that would support the dismissal as
         requested, so the motion is denied.”
         On July 30, 2021, defendant admitted the probation violation and on August 26,
2021, the trial court revoked probation and sentenced defendant to the middle term of
three years.
         A timely appeal followed.
                                       DISCUSSION 4
I.       Section 1381
         On appeal, defendant contends the trial court erred in denying his motion to
dismiss without first holding a hearing on notice. Specifically, defendant argues that


2      The April 13, 2021, supplemental report and recommendation by probation
indicates on June 10, 2020, defendant was convicted and sentenced to three years’ state
prison in this matter.
3       On May 7, 2021, defendant entered into a time waiver and this waiver remained
until July 8, 2021.
4      The underlying facts of the case are irrelevant to our resolution of the issues
presented on appeal. We therefore will not summarize the facts.


                                               4.
although he failed to make a formal section 1381 demand, this requirement was waived
because he was not provided notice to alert him of his right to exercise his section 1381
rights. We disagree.
       A.     Applicable Law
       Section 1381 provides, in relevant part:

       “Whenever a defendant has been convicted, in any court of this state, of the
       commission of a felony or misdemeanor and has been sentenced to and has
       entered upon a term of imprisonment in a state prison or has been sentenced
       to and has entered upon a term of imprisonment in a county jail for a period
       of more than 90 days or has been committed to and placed in a county jail
       for more than 90 days as a condition of probation … and has entered upon
       his or her term of commitment, and at the time of the entry upon the term of
       imprisonment or commitment there is pending, in any court of this state,
       any other indictment, information, complaint, or any criminal proceeding
       wherein the defendant remains to be sentenced, the district attorney of the
       county in which the matters are pending shall bring the defendant to trial or
       for sentencing within 90 days after the person shall have delivered to said
       district attorney written notice of the place of his or her imprisonment or
       commitment and his or her desire to be brought to trial or for sentencing
       unless a continuance beyond the 90 days is requested or consented to by the
       person, in open court, and the request or consent entered upon the minutes
       of the court in which event the 90-day period shall commence to run anew
       from the date to which the consent or request continued the trial or
       sentencing. In the event that the defendant is not brought to trial or for
       sentencing within the 90 days the court in which the charge or sentencing is
       pending shall … dismiss the action.”
“ ‘[T]he principal purpose “of section 1381 ‘is to permit a defendant to obtain concurrent
sentencing at the hands of the court in which the earlier proceeding is pending, if such is
the court’s discretion.’ ” ’ ” (People v. Wagner (2009) 45 Cal.4th 1039, 1056.) “[T]he
plain meaning of the phrase ‘there is pending … any criminal proceeding wherein the
defendant remains to be sentenced’ [citation] includes a probation revocation proceeding
in which the imposition of sentence was suspended when probation was granted.” (Ibid.)
       Section 1381 is one of a series of statutory speedy trial provisions that “are
‘supplementary to and a construction of’ the state constitutional speedy trial guarantee.”


                                             5.
(People v. Martinez (2000) 22 Cal.4th 750, 766; People v. Villanueva (2011) 196
Cal.App.4th 411, 422; Craft v. Superior Court (2006) 140 Cal.App.4th 1533, 1539.)
However, “[s]ection 1381 was not intended to be used as a means of avoiding
prosecution.” (People v. Boggs (1985) 166 Cal.App.3d 851, 855.) “ ‘An express
requirement for the operation of … section 1381 … is that the defendant shall “desire to
be brought to trial.” Clearly implied is the condition that he shall reasonably cooperate
with, and not obstruct, the prosecutor’s efforts to bring on the trial within the statutory
period. The statute is designed to implement the Constitution [citations]; it is not to be
invoked by a defendant for the purpose of starting the statutory time running, and then by
one means or another forestalling a trial within that period, thus to attain immunity from
further prosecution.’ ” (Id. at p. 855, fn. 3.)
         As a preliminary matter, section 1381 states the district attorney must bring the
charge to trial within 90 days “after the person shall have delivered to said district
attorney” his written demand to be brought to trial. (§ 1381.) “Because of the drastic
sanction imposed by section 1381, a prisoner must strictly comply with its conditions.”
(People v. Gutierrez (1994) 30 Cal.App.4th 105, 111.) The record must show a
defendant’s section 1381 demand “was served on the district attorney … [¶] … so as to
commence the running of the 90-day period.” (Ibid.) The 90-day timeline commences
on the date of delivery, and not when the defendant executes or transmits the demand,
because the district attorney would have no opportunity to comply with the speedy trial
demand without actual notice. (People v. Contreras (2009) 177 Cal.App.4th 1296, 1301–
1302.)
         With that being said, “[t]he constitutional right to a speedy trial protects every
accused; a convict is not excepted.” (In re Mugica (1968) 69 Cal.2d 516, 522–523.) Our
Supreme Court pointed out that where a statute on the speedy trial right of an
incarcerated defendant is silent on the duty to notify the prisoner, “the constitutional
rights … to a speedy trial require that notice be given that a charge has been made against

                                                  6.
the prisoner within a reasonable time thereafter so that if he wishes to do so he may avail
himself of the remedy provided therein.” (Id. at p. 524.)
       B.     Analysis
       Here, it is undisputed defendant did not comply with the strict requirements of
section 1381. (§ 1381; see People v. Gutierrez, supra, 30 Cal.App.4th at p. 111.)
Nonetheless, defendant contends that although defendant failed to make a section 1381
demand, it did not bar the trial court from granting relief because “[t]here is no evidence
[defendant] was ever informed or given notice that he had a pending warrant in Madera
County until after he had completed the Fresno County sentence to prison.”
       This court’s decision in People v. Young (1991) 228 Cal.App.3d 171 (Young) is
instructive.5 In Young, defendant’s “[p]robation was revoked and a warrant issued for his
arrest … [while defendant] was serving time in state prison for another offense
committed in San Joaquin County and a hold was placed on him for purposes of the
probation revocation.” (Id. at pp. 174–175.) After serving his prison sentence, defendant
was arrested on the warrant and subsequently admitted violations of probation. (Id. at
p. 175.) The defendant told the sentencing court he was uninformed of the probation
hold until 10 days before he was to parole. (Id. at p. 180.) This court concluded that
“[d]ue to the delay in notifying [the defendant] of the pending probation revocation
proceedings, he was deprived of the opportunity to request that his sentence run
concurrently.” (Id. at p. 181.) The court continued:

              “The apparent reason for the delay was that [the defendant’s]
       whereabouts were unknown since San Joaquin County failed to inform
       Stanislaus County of the incarceration. San Joaquin County accepted


5      This court analyzed section 1203.2a, which specifically deals with sentencing
requirements for probationers committed to prison for a separate offense. (Young, supra,
228 Cal.App.3d at pp. 179–180.) However, both sections 1381 and 1203.2a
“contemplate speedy sentencing.” (Rudman v. Superior Court (1973) 36 Cal.App.3d 22,
27.)


                                             7.
       courtesy supervision of [the defendant] in June of 1987. He reported
       regularly to the San Joaquin County Probation Department until his
       incarceration, and San Joaquin County ultimately discontinued courtesy
       supervision on May 16, 1988. The record does not reveal when San
       Joaquin County advised Stanislaus County it no longer was providing
       courtesy supervision. … The record contains no justification by the state
       for the delay in providing notice to [the defendant] of the pending probation
       revocation proceedings.” (Young, supra, 228 Cal.App.3d at p. 181.)
       On September 3, 2019, defendant was arraigned on the probation violation petition
and trial counsel acknowledged receipt of the petition, waived advisement of statutory
rights, and entered a denial. The trial court ordered defendant to appear on September 23,
2019, but he failed to appear on that date and the trial court issued a bench warrant.
Unlike the defendant in Young, defendant was arraigned and provided a copy of the
petition on September 3, 2019, and thus was aware of the pending probation violation.
Although there may have been issues with the bench warrant attaching, defendant, even
prior to his December 3, 2019, arrest, had notice he had a pending probation violation in
Madera County and therefore was required to file and deliver a section 1381 demand to
the district attorney’s office. (See In re Mugica, supra, 69 Cal.2d at pp. 523–524 [Speedy
trial rights require “notice be given that a charge has been made against the prisoner
within a reasonable time thereafter so that if he wishes to do so he may avail himself of
the remedy provided therein”].) The record is void of any evidence defendant made the
proper demand to the district attorney in case No. MCR055012 to commence running of
the 90-day period. (§ 1381.) Accordingly, the trial court properly denied defendant’s
section 1381 motion to dismiss and did not set the matter for a speedy trial hearing
because “defendant had the right to go ahead and seek a 1381 demand [, but t]here
apparently was no effort in that regard, whether in Madera or Fresno .…”
       Nonetheless, defendant argues this demand requirement was waived because it
was incumbent on both the district attorney and the Department of Corrections and
Rehabilitation to inform him of his section 1381 rights, which they failed to do. Even



                                             8.
assuming defendant was convicted and subsequently imprisoned on June 10, 2020,6 he
was still required to make a speedy hearing demand. (People v. Villanueva, supra, 196
Cal.App.4th at p. 423, fn. 12 [“[W]hen the defendant is already serving a sentence in
prison, the defendant’s statutory entitlement to a speedy trial depends upon the
defendant’s written assertion of that right.”].) Further, the district attorney only has an
obligation to bring defendant to trial or for sentencing after a defendant makes and
delivers a written demand. (§ 1381.) Therefore, because defendant never made a speedy
hearing demand, neither the district attorney nor the Department of Corrections and
Rehabilitation had any obligation to notify him of his section 1381 rights.
II.    Section 1203.2a
       Alternatively, defendant contends he was denied his rights under section 1203.2a
because he was not informed of the warrant for the pending probation violation and was
not informed of his section 1203.2a rights. We again disagree.
       A.     Applicable Law
       Section 1203.2a provides, in part:

       “If any defendant who has been released on probation is committed to a
       prison in this state … the court which released him or her on probation shall
       have jurisdiction to impose sentence, if no sentence has previously been
       imposed for the offense for which he or she was granted probation, in the
       absence of the defendant, on the request of the defendant made through his
       or her counsel, or by himself or herself in writing, if such writing is signed
       in the presence of the warden of the prison in which he or she is confined or
       the duly authorized representative of the warden, and the warden or his or
       her representative attests both that the defendant has made and signed such
       request and that he or she states that he or she wishes the court to impose


6      There is a dispute as to whether defendant was sentenced to prison in the
Fresno County matter on June 10, 2020. Based on probation’s supplemental report and
recommendation dated April 13, 2021, wherein it states on June 10, 2020, defendant was
convicted in Fresno County and sentenced to three years’ state prison, we conclude
defendant was imprisoned in the Department of Corrections and Rehabilitation for
purposes of this appeal.


                                              9.
       sentence in the case in which he or she was released on probation, in his or
       her absence and without him or her being represented by counsel.

       “The probation officer may, upon learning of the defendant’s
       imprisonment, and must within 30 days after being notified in writing by
       the defendant or his or counsel, or the warden or duly authorized
       representative of the prison in which the defendant is confined, report such
       commitment to the court which released him or her on probation.

       “… If the case is one in which sentence has previously been imposed, the
       court shall be deprived of jurisdiction over defendant if it does not issue its
       commitment or make other final order terminating its jurisdiction over
       defendant in the case within 60 days after being notified of the
       confinement. If the case is one in which sentence has not previously been
       imposed, the court is deprived of jurisdiction over defendant if it does not
       impose sentence and issue its commitment or make other final order
       terminating its jurisdiction over defendant in the case within 30 days after
       defendant has, in the manner prescribed by this section, requested
       imposition of sentence.”
       As our Supreme Court has summarized, “[S]ection 1203.2a provides for
[three] distinct jurisdictional clocks: (1) the probation officer has 30 days from the
receipt of written notice of defendant’s subsequent commitment within which to notify
the probation-granting court (2d par.); [7 ] (2) the court has 30 days from the receipt of a
valid, formal request from defendant within which to impose sentence, if sentence has not
previously been imposed (3d par., 4th sentence); and (3) the court has 60 days from the
receipt of notice of the confinement to order execution of sentence (or make other final
order) if sentence has previously been imposed (3d par., 3d sentence). Failure to comply
with any one of these three time limits divests the court of any remaining jurisdiction.
(5th par.)” (In re Hoddinott (1996) 12 Cal.4th 992, 999.)
       Similar to section 1381, the purpose of section 1203.2a is to “prevent the
inadvertent denial of the benefit of concurrent sentencing under … section 669 and is
structured to preclude the mechanical imposition of consecutive sentences by depriving

7     This requirement applies whether or not sentence has previously been imposed.
(People v. Holt (1991) 226 Cal.App.3d 962, 965, 967.)


                                             10.
the court of further jurisdiction over the defendant if the court fails to act within 60 days
following notification of defendant’s confinement.” (Pompi v. Superior Court (1982)
139 Cal.App.3d 503, 507, fn. omitted.) “Because loss of jurisdiction is such a severe
sanction, however, courts have been unwilling to impose it ‘unless the sentencing court’s
jurisdiction has been ousted by strict compliance with the statute. [Citations.]’ ” (People
v. Murray (2007) 155 Cal.App.4th 149, 156.)
       B.     Analysis
       At the outset, defendant has not waived his section 1203.2a claim even though he
did not argue the applicability of the law in the trial court. (See Young, supra, 228
Cal.App.3d at p. 178 [court held the defendant did not waive his section 1203.2a claim
“even though the precise code section was not cited”].) With that being said, similar to
section 1381, section 1203.2a requires “ ‘strict compliance with the statute.’ ” (People v.
Murray, supra, 155 Cal.App.4th at p. 156.)
       Although defendant did not make a speedy hearing demand, a probation officer,
upon learning of the defendant’s imprisonment, may inform the probation court and must
inform the probation court of the defendant’s imprisonment within 30 days after being
notified in writing by either the defendant, the defendant’s counsel, or the prison.
(§ 1203.2a.) As of April 13, 2021, probation was aware defendant was sentenced to
three years’ prison in his Fresno County matter on June 10, 2020. However, probation
stated, “[Defendant] absconded and his whereabouts were unknown from June 2017 until
he was booked at the Madera County Jail on March 19, 2021.” (Italics added.) During
this time period, defendant never informed probation or the trial court about his
imprisonment.8 On March 23, 2021, defendant was arraigned on the amended violation
of probation petition and after multiple time waivers admitted the probation violation on


8      There is nothing in the record to indicate the trial court was aware of defendant’s
imprisonment prior to March 23, 2021.


                                             11.
July 30, 2021, and was sentenced on August 26, 2021. Accordingly, defendant was
brought to trial and sentenced well within the time requirements of section 1203.2a.
                                     DISPOSITION
      For the foregoing reasons, we affirm the trial court’s order denying defendant’s
motion to dismiss for lack of a speedy hearing.




                                           12.